Judgment affirmed on grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is, hereby affirmed.
This court finds that by reason of the stipulation of the parties made in the circuit court as to the evidence offered and introduced by the parties in the court below, the judgment of the circuit court as to costs in said case was correct.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.